DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-8 are pending in the instant invention.  According to the Amendments to the Claims, filed June 8, 2020, claim 7 was amended and claim 8 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/KR2018/016814, filed December 28, 2018, which claims priority under 35 U.S.C. § 119(a-d) to KR 10-2017-0183061, filed December 28, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-7, drawn to substituted piperidines represented by the Chemical Formula 1, shown to the right, and/or a pharmaceutical composition thereof; and (2) claim 8, drawn to a method for preventing or treating inflammatory disease,… or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1, shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-8 is contained within.


Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) bold-type, underline, and/or upper case formatting; and b) section headings (b-i), where applicable.  Appropriate correction may be required.


Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure represented by Chemical Formula 1 into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound represented by Chemical Formula 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Chemical Formula 1
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	R1 is pyrazolyl, isoxazolyl, isothiazolyl, phenyl, or benzothiazolyl, wherein the pyrazolyl, isoxazolyl, isothiazolyl, phenyl, or benzothiazolyl is optionally substituted with 1 Ra substituent;
	R2 is H, halogen, CN, or C1-5 alkyl; and
	Ra is C1-5 alkyl, C1-5 haloalkyl, C1-5 hydroxyalkyl, C3-6 cycloalkyl, tetrahydropyranyl, piperidinyl, or morpholino.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein Ra is CH3, CH2F, CHF2, CF3, CH2OH, CH2CH3, CH2CH2F, CH2CHF2, CH2CF3, CH2CH2OH, CH2CH2CH3, CH(CH3)2, CH2CH2CH2CH3, CH2CH(CH3)2, CH2CH2CH2CH2CH3, CH2CH2CH(CH3)2, CH2C(CH3)3, cyclopropeyl, cyclobutyl, cyclopentyl, cyclohexyl, tetrahydropyranyl, piperidinyl, or morpholino.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is H, F, Cl, Br, CN, CH3, CH2CH3, CH2CH2CH3, CH(CH3)2, CH2CH2CH2CH3, CH2CH(CH3)2, CH2CH2CH2CH2CH3, CH2CH2CH(CH3)2, or CH2C(CH3)3.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	The compound according to claim 1, wherein the compound is represented by Chemical Formula 1-1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Chemical Formula 1-1

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is represented by Chemical Formula 1-2:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Chemical Formula 1-2

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (1), 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (2),

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (3), 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (4),

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (5), 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (6),

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (7), 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (8),

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (9), 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (10),

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (11), 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 (12),

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 (13), 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 (14),

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 (15), 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 (16),

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 (17), 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 (18),

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 (19), 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 (20),

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 (21), 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 (22),

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 (23), 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 (24),

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 (25), 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 (26),

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 (27), 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 (28),

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 (29), 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 (30),

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 (31), 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 (32),

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
 (33), 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
 (34),

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 (35), and 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
 (36),

or a pharmaceutically acceptable salt or tautomer thereof.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier, adjuvant, or diluent and the compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method for preventing or treating inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1

	Claim 8 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claim contains subject matter, particularly a method for preventing or treating inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with this claim.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claim includes a method for preventing or treating inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1, shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method for  preventing or treating inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1, shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in preventing or treating the myriad of diseases, including, but not limited to, inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, and/or tumor {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 19/132562 illustrates the synthesis of substituted piperidines represented by the Chemical Formula 1, and/or methods of use thereof {Kim, et al. WO 19/132562, 2019};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method for preventing or treating inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method for preventing or treating inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method for preventing or treating inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1.
			Similarly, according to the specification, substituted piperidines represented by the Chemical Formula 1 are capable of treating a variety of diseases, including, but not limited to, inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, and/or tumor; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, and/or tumor.  There is insufficient disclosure to reasonably conclude that the method for preventing or treating inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1, as recited, would contribute to prevention or treatment of inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, or tumor.  Furthermore, the combination of the instant specification and Kim, et al. in WO 19/132562 lacks adequate credible evidence to support the assertion that a method for preventing or treating inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1, as recited, would contribute to the prophylaxis of any diseases, including, but not limited to, inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, and/or tumor, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claim.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted piperidine represented by the Chemical Formula 1, such as 1-((3S,4R)-3-((2-((1-ethyl-1H-pyrazol-4-yl)amino)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)oxy)-4-fluoropiperidin-1-yl)prop-2-en-1-one, shown to the left above, possesses utility as a therapeutic agent, useful in a method for preventing or treating inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method for preventing or treating inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer, or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1, to any patient population.


	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method for preventing or treating inflammatory disease, autoimmune disease, proliferative disease, hyper-proliferative disease, immunity mediated disease, cancer, or tumor, comprising administering… a substituted piperidine represented by the Chemical Formula 1, is clearly justified.
	The examiner suggests replacing the existing recitation with the following recitation(s), to overcome this rejection:
8.	A method for inhibiting kinase activity in a subject, wherein the method comprises administering to the subject in need thereof an effective amount of the compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof;

	wherein the kinase is selected from the group consisting of Bruton’s tyrosine kinase and Janus kinase 3.

9.	The method according to claim 8, wherein the subject has a disease or disorder selected from the group consisting of an autoimmune disease, a cancer, a hyperproliferative disease, an immunity mediated disease, an inflammatory disease, a proliferative disease, and a tumor.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 2 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 2 recites the broad limitations, propyl, butyl, and pentyl, respectively, with regard to Ra, and the claim also recites isopropyl, isobutyl, isopentyl, and neopentyl, respectively, with regard to Ra, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.

	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 3 recites the broad limitations, propyl, butyl, and pentyl, respectively, with regard to R2, and the claim also recites isopropyl, isobutyl, isopentyl, and neopentyl, respectively, with regard to R2, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.

	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624